Title: To Thomas Jefferson from Albert Gallatin, 14 November 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Nover. 14. 1808
                  
                  As we have no complete return from the collectors of the vessels which sailed under permission, I have written this day a circular asking for one, & cannot until answers shall have been received, comply with the Senate’s resolution.
                  No alteration seems necessary in the answer to Armstrong the indian chief, unless some be suggested by the expressions used in the provision making the reservation & which is limited by the words “so long as they continue to reside there and cultivate the same.” To that I had not attended when I first wrote you on that subject. This tract had not been reserved by treaty, but on application was in that qualified manner reserved to them. Does it not follow that they cannot dispose of it in any manner whatever, but have only the personal use of the land. See 2d Sect. of Act of 3 March 1807 Vol. 8 page 334.—The few lines on that subject in that section are all that relate to it in our laws. And their title to contain specific sections arises only from a designation by me communicated to the Register of the land office. If thought proper an authentic act of that designation under the Treasury seal might be made out & sent to Armstrong.
                  For the removal of Arnold, nothing more is requisite than to enquire from the republican members of Rhode Island into the character of the signers to the memorial which is returned for that purpose.
                  I enclose the following papers—vizt.
                  1. letter from Gibson Secy. of Indiana
                  2. do. from Collector of Niagara. As we had taken this summer some men from that post to send to Sacket’s harbour, it may be proper now to reinforce it.
                  3. letter from Portland shewing a misnomer in the commission to Jewett. I had at first endorsed a memorandum applying for a new commission. But the Senate being now in session it cannot be done; & the present Surveyor must continue till Jewett is regularly nominated to & confirmed by the Senate
                  4. letter from Nantucket which is probably well founded. What must be done?
                  5. letters respecting evasions of law & misconduct of depy. collector at Boston. The passage between crotchets in Webb’s letters requires particular attention. What instructions other than general can be given? Respectfully Your obedt. Sevt.
                  
                     Albert Gallatin 
                     
                  
               